Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on August 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,592,112 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or disclose the aortic graft assembly including a tubular aortic component and tunnel graft assembly as claimed, particularly wherein the tubular aortic component has “a wall aperture having a proximal end and a distal end, the proximal end of the wall aperture including an arch that lies in a first plane extending perpendicular to a major longitudinal axis of the tubular aortic component when viewed orthogonally to the major longitudinal axis” and wherein the tunnel graft extends from the wall aperture toward the proximal end of the tubular aortic component. See also application history of parent applications 13/788,724 and 15/417,467.
Of the closest prior art, Bruszewski et al. (US 2012/0271401) fails to disclose the arch of the wall aperture and a tunnel graft extending within the tubular aortic component as claimed. Hartley et al. (US 2011/0257731) discloses a similar prosthesis comprising a tubular aortic component, wall aperture and tunnel graft (Figs 1 and 2), but fails to disclose the proximal end of the wall aperture includes an arch that lies in a first plane extending perpendicular to a major longitudinal axis of the tubular aortic component when viewed orthogonally to the major longitudinal axis. Hartley (US 2006/0095118) discloses a similar prosthesis comprising a tubular aortic component, wall aperture and tunnel graft, wherein the wall aperture is a triangular fenestration forming an arch (end 13) that lies in a plane perpendicular to a major longitudinal axis of the tubular aortic component (Figs 1-3). However, Hartley (US 2006/0095118) fails to disclose the tunnel graft extends “from the wall aperture and within the tunnel lumen of the tubular aortic component toward the proximal end of the tubular aortic component… wherein the length of the proximal end of the wall aperture in the first plane is greater than the diameter of the tunnel graft lumen in a second plane extending orthogonally to the major longitudinal axis at a point proximal to the proximal end of the wall aperture”. See also Application history of parent Application Nos. 13/788,724 and 15/417,467.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771